Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 08/25/2020.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 7, 9, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaushal et al. (Pub. No. 2017/0023927 A1).

Regarding claims 1, 12, and 19, Kaushal discloses:
A method, comprising: 
evaluating a first plurality of sensor measurements associated with a first component of semiconductor manufacturing equipment in order to determine a relationship between each of the first plurality of sensor measurements and each of a plurality of failure modes of the first component (see par [0006-0008], the 
for each of the plurality of failure modes of the first component, selecting a corresponding subset of the first plurality of sensor measurements determined to be most indicative of the failure mode based on the relationship (see par [0031-0039], classifying equipment 150 can be implemented to acquire and/or generate data to classify fabrication tool.....,  in some embodiments, all or a subset of process data may be provided directly to tool failure analysis ....); and
evaluating the corresponding subsets of the first plurality of sensor measurements in order to determine potential failure modes of the first component (see par [0025-0027], techniques for analyzing process data (e, g,. fabrication process data) to determine, predict and/or prevent tool failures ...., see par [0036], see Fig. 1, classifying equipment, se par [0031-0039]).

Regarding claims 2, 13, and 20, Kaushal discloses:
predicting a remaining useful life of the first component based on the evaluation of the corresponding subsets (see par [0031-0039], the tool failure analysis component 160 can determine (e.g., learn, recognize, predict, prevent,...)...., maintenance data can include, but not limit to elapsed time since a last preventative maintenance, age of one or more components ....); and 
scheduling maintenance of the first component when the remaining useful life of the first component is less than a threshold value (see par [0031-0039], maintenance data can include, but not limit to elapsed time since a last preventative maintenance, age of one or more components ....).

Regarding claim 3, Kaushal discloses:
configuring a first model to perform the steps of evaluating the first plurality of sensor measurements and selecting a corresponding subset (see Fig. 1, tool sensors 103, Fig. 5, monitoring component 202, comparison component 206); and 
configuring a second model to perform the step of evaluating the corresponding subset (see Fig. 1, classifying equipment 150, Fig. 5, ranking component 402, training component 502).

Regarding claim 4, Kaushal discloses:
the first model is a physics-based model (see Fig. 1, tool sensors, see par [0031-0039]) and the second model is a data-driven model (see Fig. 1, classifying equipment, se par [0031-0039]).

Regarding claim 5, Kaushal discloses:
the first model and the second model are implemented as machine learning models trained on historical sensor measurements (see par [0025], learned based on a limited amount of training data...., see par [0031-0039], see par [0041]).

Regarding claim 7, Kaushal discloses:
adapting and tuning the first model and the second model as more sensor measurements are collected (see par [0054-0045], .... a transformation value can additionally or alternatively be generated and/or modified via user input......).

Regarding claims 9 and 17, Kaushal discloses:
evaluating additional pluralities of sensor measurements, each of the additional pluralities of sensor measurements associated with one or more components of the semiconductor manufacturing equipment, in order to determine a relationship between each one of the pluralities of sensor measurements and each one of a plurality of failure modes associated with respective components (see par [0006-0008], the monitoring component determines a candidate tool failure associated with one or more fabrication tools based on sensor data generated by a set of sensors...., see par [0028-0030], devices measurement data can be time-series data acquired at a different interval as compared with spectral data and sensor data..., see par [0037-0039], tool sensors 130, device measurement equipment 140 and/or classifying equipment 150 can be compared to the data included in the database....); for each of the plurality of failure modes associated with respective components, selecting a corresponding subset of the pluralities of sensor measurements determined to be most indicative of the failure mode for a respective component (see par [0031-0039], classifying equipment 150 can be implemented to acquire and/or generate data to classify fabrication tool.....,  in some embodiments, all or a subset of process data may be provided directly to tool failure analysis ....); and evaluating the corresponding subsets of sensor measurements to determine potential failure modes of each respective component (see par [0059], the ranking component 402 can show a most to least similar tool failure with respect to a candidate tool failure....).

   Regarding claim 14, Kaushal fails to disclose:
the relationship between each of the first plurality of sensor measurements and each of the plurality of failure modes is determined by inducing a first failure mode in the first component and comparing shifts in sensor measurements of the corresponding subset (see par [0041-000044], par [0050-0053], par [0056-0059], comparison component 206 can determine distance between a candidate tool failure ......).

   Regarding claim 15, Kaushal fails to disclose:
for each of the plurality of failure modes, the corresponding subset is selected based on the impact the failure mode has on the sensor measurements (see par [0050-0052], the comparison component 206 can determine distance (e.g., similarity) between the candidate tool failure and the at least on determined tool failure abased at least on the signature dataset....).

   Regarding claim 16, Kaushal fails to disclose:
for each of the plurality of failure modes, the corresponding subset is selected based on the relationship exceeding a first threshold criteria indicative of the first failure mode (see par [0041], [0064], information associated with similarity between the pair of tool failures can alternatively be determined based on criteria associated with the fabrication tool....).

  Regarding claim 18, Kaushal discloses:
using a physics-based model for feature engineering of sensor measurement data to select a subset of the sensor measurement data to represent a failure mode of a semiconductor manufacturing component; and using a data-driven model to evaluate the subset of sensor measurement data to diagnose the failure mode (see par [0031-0039], classifying equipment 150 can be implemented to acquire and/or generate data to classify fabrication tool.....,  in some embodiments, all or a subset of process data may be provided directly to tool failure analysis ...., see Fig. 1, tool sensors 103, classifying equipment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal et al. (Pub. No. 2017/0023927 A1) further in view of Matsushita (Pub. No. 2004/0049722 A1).

  Regarding claim 10, Kaushal fails to disclose:
the second model further comprising: a classification model for classifying a plurality of known failure modes;
Thus, Matsushita discloses:
the second model further comprising: a classification model for classifying a plurality of known failure modes (see par [0078-0079], enables an automatic classification of unknown fault patterns....., see par [0111]);

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a system and techniques to facilitate tool failure analysis of Kuashal to include an classify unknown failures in order perform the detection and classification for the unknown fault modes (see Matsushita par [0111]).

   Regarding claim 11, Kaushal fails to disclose:
detecting an unknown failure mode; classifying the unknown failure mode; and adding the unknown failure mode to the classification model (see par [0078-0079], enables an automatic classification of unknown fault patterns....., see par [0111]).

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851